Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-17, and 19-33 are pending. Claims 1, 15, and 29 are independent, are all method Claims, and are amended.  Claims 31-33 depend from Claim 1.  Claim 33 is new.
This Application was published as U.S. 20200260186.
Apparent priority: February 2019 or January 2020 (two provisionals).
A Terminal Disclaimer over the terms of 16/785856, 16/785930, and 16/785918 was filed electronically on 2/28/2022.
Subject to the Examiner’s Amendments below the pending Claims are allowed.  Applicant’s arguments are persuasive in view of the amendments by the Applicant and further amendments by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Related Applications
This Application is a continuation of application no. 16/785,176, published as 20200258518 and issued as U.S. 11388516 (blocking device installed by cutting the communication between the microphone and the processor of the listening device).
Other related applications:
16/785,202 published as 2020-0258528 and issued as U.S. 11184711 (jamming signal or letting the audio from the microphone through).
16/881,101 Notice of Allowance mailed 5/4/2022 (jamming signal).
16/785,930 published as 2020-0260185 (first and second triggers for the blocker and the smart device), prosecution ongoing;
16/881,090 published as 2020-0286483 (mechanical muting), and Notice of Allowance issued 5/12/2022.
16/785,856 published as 2020/0260184 (speaker specific voice command).
16,785,918 published as U.S. 2020/00258528 and allowed on 6/28/2022 (blocking module inserted in the path of mic to processor).
Response to Amendments
Objection to the Specification is withdrawn in view of the amendments to [0199].  
Rejection of the Claims under 35 U.S.C. 112 is withdrawn in view of the amendments to the independent Claims.
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Mr. Christian LaForgia on7/1/2022.
Amend the Specification as follows:
[192] A listening device may undergo an inspection to determine what privacy designation to associate with the listener. Such inspection may be through physical inspection of a listener device and/or inspection of [[a listener's]] schematics of the listener device. The steps of the inspection need not be performed in the order listed here. [[A]] An inspector may inspect the listening design to determine if specific pins of a processor go to one or more input devices (sensors) directly and/or have a path to one or more sensors that can be examined the entire length and without unexamined gaps. An inspector may examine that the circuitry that is directly or indirectly connected to the sensors is sufficiently isolated such that certain components in between the sensor and processor cannot be bypassed. An inspector may examine that the certain in between components provide the user sufficient feedback at any point that the sensor is providing a signal to the processor. An inspector may examine that a blocker's microprocessor, separate to the listening device's primary processor, is unable to be reprogrammed or have software updated through any of the circuitry that is connected to the blocker's microprocessor. If all of the above are true, the listening device may be assigned a high privacy metric.
(Paragraph [192] and p. 54 of the Specification as filed.)

Amend independent Claims 1, 15, and 29 and dependent Claims 30-31 as follows:
1. A method for determining a privacy metric associated with a smart device comprising blocking circuitry, the method comprising: 
detecting first electrical signals associated with a communications path between at least one microphone of the smart device and one or more processors of the smart device; 
determining, based on information received as part of an inspection process and based on the first electrical signals, whether the blocking circuitry prevented receipt, by the one or more processors, of first signals generated by the at least one microphone while the blocking circuitry is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry; 
detecting second electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; 
determining, based on information received as part of the inspection process and based on the second electrical signals, whether the blocking circuitry prevented, using an input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry; 
detecting third electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; 
determining, based on information received as part of the inspection process and based on the third electrical signals, whether the blocking circuitry temporarily entered a triggered state based on detecting the first trigger and allowed receipt, by the one or more processors, of second signals generated by the at least one microphone; and 
assigning a privacy metric to the smart device, wherein the privacy metric is assigned based on the inspection process determinations that the blocking circuitry prevented receipt of the first electrical signals, detected the first trigger in the second electrical signals, and temporarily entered the triggered state in response to the third electrical signals.

15.	A method for determining a privacy metric associated with a smart device comprising a removable blocking device, the method comprising: 
detecting first electrical signals associated with a communications path between at least one microphone of a smart device and one or more processors of the smart device; 
determining, based on information received as part of an inspection process and based on the first electrical signals, whether the removable blocking device, connected to the smart device via a blocking module interface, prevented receipt, by the one or more processors of the smart device, of first signals generated by the at least one microphone of the smart device while the removable blocking device is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; 
detecting second electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; 5Application No. 16/785,950Docket No.: 008723.00042\US Reply to After Final Office Action of March 24, 2022 
determining, based on information received as part of the inspection process and based on the second electrical signals, whether the removable blocking device detected, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; 
detecting third electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; 
determining, based on information received as part of the inspection process and based on the third electrical signals, whether the removable blocking device temporarily entered a triggered state based on detecting the first trigger and allowed receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone; and 
assigning a privacy metric to the smart device, wherein the privacy metric is assigned based on the inspection process determinations that the removable blocking device prevented receipt of the first electrical signals, detected the first trigger in the second electrical signals, and temporarily entered the triggered state in response to the third electrical signals.

29. A method for determining a privacy metric associated with a smart device comprising a blocking device, the method comprising: 
detecting first electrical signals associated with a communications path between at least one first microphone of the smart device and one or more processors of the smart device; 
determining, based on information received as part of an inspection process and based on the first electrical signals, whether the blocking device determined, using at least one second microphone of the blocking device, one or more sounds corresponding to an environment associated with the smart device; 
detecting second electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; 
determining, based on information received as part of the inspection process and based on the second electrical signals, whether the blocking device is configured to output, using an output device of the blocking device, first audio to the at least one first microphone of the smart device, wherein the first audio is based on the one or more sounds and is configured to impede receipt, by the at least one first microphone, of environmental audio while the blocking device is in an untriggered state; 
detecting third electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; 
determining, based on information received as part of the inspection process and based on the third electrical signals, whether the blocking device is configured to detect, using the at least one second microphone of the blocking device, a first trigger associated with activating the blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; 8Application No. 16/785,950Docket No.: 008723.00042\US Reply to After Final Office Action of March 24, 2022 
detecting fourth electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; 
determining, as part of the inspection process and based on the fourth electrical signals, whether the blocking device is configured to temporarily enter a triggered state based on detecting the first trigger and output, to the at least one first microphone and using the output device, the second trigger; and 
assigning a privacy metric to the smart device based on an examination of the smart device, wherein the privacy metric is assigned based on the inspection process determinations that the blocking device prevented receipt of the first electrical signals, detected the first trigger in the second electrical signals, and temporarily entered the triggered state in response to the third electrical signals.

31. The method of claim 1, wherein the [[examination of the smart device]] inspection process comprises inspecting the smart device to determine whether components between the at least one microphone and the one or more processors can be bypassed.

32. The method of claim 1, wherein the [[examination of the smart device]] inspection process comprises determining whether a second processor of the blocking circuitry is capable of being reprogrammed or updated.

Allowable Subject Matter
Subject to the Examiner’s Amendments above, the pending Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, receiving the results of an “inspection process,” which is defined by the Specification as being conducted by a human “inspector” and including either a physical inspection of the device or an inspection of the schematics of the device or both when considered in the context of the language of the Claim as a whole and including all of the limitations of the independent Claims was not found in the prior art.  Note the emphasis by the Applicant that the interpretation has to be “consistent with the specification,” and therefore the definition provided by the Specification is considered key in the interpretation of the independent Claims.

The Specification includes a single reference to a “privacy metric” (or “privacy designation”) at [0192] of published Application and the same in the Specification as filed.  This “privacy metric”/ “privacy designation” is a result of a “physical inspection” of the device and its structure or an inspection of the schematics of the device, or both. Accordingly, the “privacy metric” is assigned based on a physical inspection of the structure of the device or schematics of the device by a person and in addition to looking to see, e.g., if the device “detected the first trigger.”  
 [0191] Inspection of a Listener Device
[0192] A listening device may undergo an inspection to determine what privacy designation to associate with the listener. Such inspection may be through physical inspection of a listener device and/or inspection of [[a listener's]] schematics of the listener device. The steps of the inspection need not be performed in the order listed here. [[A]] An inspector may inspect the listening design to determine if specific pins of a processor go to one or more input devices (sensors) directly and/or have a path to one or more sensors that can be examined the entire length and without unexamined gaps. An inspector may examine that the circuitry that is directly or indirectly connected to the sensors is sufficiently isolated such that certain components in between the sensor and processor cannot be bypassed. An inspector may examine that the certain in between components provide the user sufficient feedback at any point that the sensor is providing a signal to the processor. An inspector may examine that a blocker's microprocessor, separate to the listening device's primary processor, is unable to be reprogrammed or have software updated through any of the circuitry that is connected to the blocker's microprocessor. If all of the above are true, the listening device may be assigned a high privacy metric.
(Definition: [0021] … Listening devices may be referred to interchangeably within this description as listening device, listener device, and/or listener.”)

Note the following portions of the submissions by the Applicant that are considered to create estoppel when interpreting the language of the Claims:

    PNG
    media_image1.png
    227
    588
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    347
    584
    media_image2.png
    Greyscale

(Applicant’s Arguments of 5/24/2022, pp. 10-11.)

Note Claim 33: The method of claim 1, wherein the inspection process further comprises a physical examination of the smart device.
Under 35 U.S.C. 112(d), Claim 33 limits Claim 1 to receiving the results of an inspection of the schematics of the listening device by a human inspector.
Claims 15 and 29 include receiving the results of an inspection by a human inspector that includes either a physical inspection of the device, or an inspection of the schematics of the device, or both.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
Refer to the art cited during the prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659